Title: To Alexander Hamilton from Charles Lee, 31 December 1789
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 31st. December 1789.
Sir!
The people here concerned in trade have been long accustomed to a due execution of Impost laws and have been in the habit of punctuality in payment of their duties so that I hope there will seldom be occasion to apply to legal remedies. Your instruction as expressed in your letter to me of the 18th. Instant shall be duly obeyed. A Vessel which was Registered in Rhode Island in the year 1787 and appears to be the property of two Citizens of that State and one of Virginia claims the benefit of the Act passed the 16th. September 1789, so as to pay only American Tonnage and to have a deduction of ten per cent on the Duties on the Goods, but as the vessel is not the property of Citizens of Rhode Island only, I am at a loss what ought to be done. It has been treated as an American Vessel as to the Tonnage, which I apprehend is an error. There have several instances occurred at this Office which have exposed me to some uneasy sensations as my conduct has appeared rigid, and the Merchants have not been well pleased. I have demanded from an American Vessel lately Registered at New York, and transporting American produce from that District to this without a License, the same Tonnage as a foreign Vessel in such a case is liable to pay, that is to say 50 Cents per Ton. under the 23rd Section of the Coasting Law. The New Yorkers particularly think it hard on them, because they come from the Metropolis where the Laws should be best understood, and they were not told at the Custom House there, that a License was necessary, or useful on such a Voyage.
I am, most respectfully Sir!   Your most Obedt. Humble Servant.
Charles Lee, Collectorat Alexandria
 